                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION

                                NO. 7:20-CR-00147-lD


  UNITED STATES OF AMERICA

       v.
                                                                    ORDER
  DWAIN JAVONMANLEY,
      Defendant.



       Upon Motion of the Defendant, it is hereby ORDERED that the Defendant's

Sentencing Memorandum and Request for a Downward Variance (CM/ECF # 37) in the

above captioned matter, be sealed until such time as requested to be unsealed by the

Defendant.
                                                                                       /



So ORDERED, the         I 2..   day of April, 2021.




                                                    JES C. DEVER III
                                                    U.S. DISTRICT JUDGE




     Case 7:20-cr-00147-D Document 41 Filed 04/12/21 Page 1 of 1
